JOHN HANCOCK FUNDS CODE OF ETHICS Owner: Frank Knox Administrator: Frank Knox Last Revision Date: 04/05 Next Revision Date: 05/06 May 1, 2005 This is the code of ethics of: John Hancock Advisers, LLC Sovereign Asset Management Co. each open-end and closed-end fund advised by John Hancock Advisers, LLC John Hancock Funds, LLC (together, called "John Hancock Funds") 1. General Principles Each person within the John Hancock Funds organization is responsible for maintaining the very highest ethical standards when conducting our business. This means that: You have a fiduciary duty at all times to place the interests of our clients and fund investors first. All of your personal securities transactions must be conducted consistent with the provisions of this code of ethics that apply to you and in such a manner as to avoid any actual or potential conflict of interest or other abuse of your position of trust and responsibility. You should not take inappropriate advantage of your position or engage in any fraudulent or manipulative practice (such as front-running or manipulative market timing) with respect to our clients' accounts or fund investors. You must treat as confidential any information concerning the identity of security holdings and financial circumstances of clients or fund investors. You must comply with all applicable federal securities laws. You must promptly report any violation of this code of ethics that comes to your attention to the Chief Compliance Officer of your company. The General Principles discussed above govern all conduct, whether or not the conduct is also covered by more specific standards and procedures in this code of ethics. As described below under the heading "Interpretation and Enforcement", failure to comply with the code of ethics may result in disciplinary action, including termination of employment. 2. To Whom Does This Code Apply? This code of ethics applies to you if you are a trustee/director, officer or employee of John Hancock Advisers, LLC, Sovereign Asset Management Co., John Hancock Funds, LLC or a "John Hancock fund" (any fund advised by John Hancock Advisers, LLC or Sovereign Asset Management Co.). It also applies to you if you are an employee of John Hancock Life Insurance Co. or its subsidiaries who participates in making recommendations for, or receives information about, portfolio trades or holdings of the John Hancock funds or accounts. In some cases only a limited number of provisions will apply to you, based on your access category. For example, only a limited number of provisions apply to independent trustees/directors of the John Hancock mutual funds and closed-end funds-see Appendix C for more information. Please note that if a policy described below applies to you, it also applies all accounts over which you have a beneficial interest. Normally, you will be deemed to have a beneficial interest in your personal accounts, those of a spouse, "significant other," minor children or family members sharing a household, as well as all accounts over which you have discretion or give advice or information. "Significant others" are defined for these purposes as two people who (1) share the same primary residence; (2) share living expenses; and (3) are in a committed relationship and intend to remain in the relationship indefinitely. There are three main categories for persons covered by this code of ethics, taking into account their positions, duties and access to information regarding fund portfolio trades. You have been notified about which of these categories applies to you, based on the Investment Compliance Department's understanding of your current role. If you have a level of investment access beyond your assigned category, or if you are promoted or change duties and as a result should more appropriately be included in a different category, it is your responsibility to notify the Chief Compliance Officer of your company. The basic definitions of the three main categories, with examples, are provided below. The more detailed definitions of each category are attached as Appendix A. "Investment Access" person "Regular Access" person "Non-Access" person A person who regularly participates A person who regularly has A person who does not regularly in a fund's investment process or access to (1) fund portfolio participate in a fund's investment makes securities trades or (2) non-public process or obtain information recommendations information regarding holdings or regarding fund portfolio trades. to clients. or securities recommendations to clients. examples: examples: examples:  portfolio managers  personnel in Investment  wholesalers  analysts Operations or Compliance  inside wholesalers who  traders  most FFM personnel don't attend investment  Technology personnel with "morning meetings" access to investment systems  certain administrative  attorneys and some legal personnel administration personnel  investment admin. personnel 3.
